I must respectfully dissent.
The record in this case shows simply that the defendant threatened to blow his wife's head off to get her to shut up; that the threat worked and the victim "shut up"; that the victim called her family, who in turn called the police; that the police arrived at the victim's home forty-five minutes later and found the victim in the bedroom with her child, still "visibly shaken"; that the officers found loaded firearms in the room with the defendant; that defendant acknowledged making the statement; and that the victim signed the complaint and the restraining order so she would have time to think.
Applying the standard advanced by the Ohio Supreme Court inState v. Jenks (1991), 61 Ohio St.3d 259, 273, 574 N.E.2d 492,503, as cited by the majority, I feel that there is ample evidence upon which the trial court could rely to find the essential elements of the crime proven beyond a reasonable doubt. The trial court judge is the fact finder, not this court. The trial judge clearly did not believe the victim's testimony that would protect her spouse, but rather chose to believe the disinterested police officer's testimony as to the victim's state when they found her still "visibly shaken" forty-five minutes later. This evidence is sufficient for the fact finder to infer that the victim thought that the accused would cause her imminent physical harm.
As to the complaint's deficiencies, these matters were not raised at trial or on appeal and therefore may not be raised suasponte by the majority for the first time in the opinion. SeeState v. 1981 Dodge Ram Van (1988), 36 Ohio St.3d 168, 170,522 N.E.2d 524, 526-527. *Page 451